                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
 DAVID ROY HUTCHINGS,                 §
            Plaintiff,                §
                                      §
 VS.                                  §
                                      §
 COUNTY OF LLANO, TEXAS,              §
 LLANO CENTRAL APPRAISAL              §
 DISTRICT, LLANO INDEPENDENT §
 SCHOOL      DISTRICT,       LLANO §           CASE NO. 1:20-CV-00308-LY
 COUNTY                         TAX §
 ASSESSOR/COLLECTOR,         LLANO §
 COUNTY EMERGENCY SERVICES, §
 424TH JUDICIAL DISTRICT, LLANO §
 COUNTY SHERIFF’S OFFICE, JUDGE §
 EVAN       STUBBS,         RONALD §
 CUNNIGHAM, BILL BLACKBURN, §
 SCOTT DUDLEY, KRIS FOGELBERG, §
 MAC EDWARDS, GILBRT BENNETT, §
 AND JOYCE GILLOW,                    §
            Defendants.               §

          LLANO COUNTY DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
                         MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES Llano County (which includes the County offices of the Tax

Assessor/Collector, Emergency Management—incorrectly referred to as Emergency Services,

and the Sheriff’s Office), County Judge Ronald Cunningham, Sheriff Bill Blackburn, Tax

Assessor-Collector Kris Fogelberg, Emergency Services Coordinator Gilbert Bennett, and

District Clerk Joyce Gillow (hereinafter collectively referred to as the “Llano County

Defendants”), Defendants in the above styled and numbered cause, and file this Reply Brief in

Support of their Motion to Dismiss Plaintiff’s Original Complaint.




Llano County Defendants’ Reply Brief in Support of Motion to Dismiss /25210           Page 1
                                                                   I.
                                                        REPLY BRIEF

          Plaintiff files suit arising from the taxation of certain real property located in Llano

County, Texas. Plaintiff claims that the real property at issue was not properly subjected to real

property taxation and thus the alleged efforts by Defendants to collect past due tax payments,

including a court proceeding, judgment and sale of the property, violated his rights. Plaintiff files

suit alleging violation of The Racketeer Influenced and Corrupt Organizations (RICO) Act,

deprivation of due process, violation of the excessive fines clause, violation of the Texas Theft

Liability Act, fraud, conversion and intentional infliction of emotional distress.

          The Llano County Defendants filed their Motion to Dismiss seeking dismissal of all of

Plaintiff’s claims on the basis of the Tax Injunction Act, Texas Tort Claims Act, and sovereign

and qualified immunities. In response to these Defendants’ Motion, Plaintiff has filed a response

asserting only that the individual Defendants failed to establish that they properly assumed and

swore the appropriate oaths for their respective County offices. [Document 23]. Plaintiff offers

no response or rebuttal to any of the statutory or common law bases of the Llano County

Defendants’ Motion. Plaintiff only challenges the individual Defendants’ authority based on a

lack of evidence of an allegedly required oath of office. Id.

          The burden of proving jurisdiction in response to a motion to dismiss filed pursuant to

Federal Rules of Civil Procedure Rule 12(b)(1) falls to the party asserting jurisdiction. Ramming

v. United States, 281 F.3d 158, 161 (5th Cir. 2001). To survive a Rule 12(b)(6) motion to dismiss,

the claimant must assert legally and factually plausible claims for relief. Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). There must be enough facts plead

to "raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570, 127 S. Ct. 1955, 1974, 167 L.Ed.2d 209 (2007).




Llano County Defendants’ Reply Brief in Support of Motion to Dismiss /25210                   Page 2
          Plaintiff’s response to the Llano County Defendants’ Motion fails to meet his burden of

establishing that he has a plausible claim for relief that rises above the speculative level. Without

any evidentiary basis, Plaintiff questions the legal authority of the individuals named. Plaintiff

offers no probative corroboration of his conclusory allegation other than to state that “the public

record is barren of evidence.” [Document 23, p. 2]

           Plaintiff fails to offer any legal or factual argument to controvert that his causes of action

are barred by the Tax Injunction Act, 28 U.S.C. §1341. Pursuant to this statute, federal district

courts “shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under

State law where a plain, speedy and efficient remedy may be had in the courts of such State.”

28 U.S.C. §1341. Plaintiff does not dispute or controvert Defendants’ evidence that the State of

Texas provides for a plain, speedy and efficient remedy for taxpayers who have a grievance

with state taxation and therefore satisfies the requirements of this Act. See Chapter 41 of the

Texas Tax Code. As such, this Court has no jurisdiction over any of the claims alleged, and

Plaintiff’s lawsuit should be dismissed.

          Plaintiff fails to offer any legal or factual argument to controvert that his causes of action

against Llano County are barred by sovereign immunity. As a government unit, Llano County is

not a proper RICO defendant as a matter of law. Gil Ramirez Grp., L.L.C. v. Houston Indep. Sch.

Dist., 786 F.3d 400, 413 (5th Cir. 2015). It is additionally entitled to sovereign immunity with

respect to the state law claims, since there is no express waiver of immunity in either the Texas

Tort Claims Act or any other statutory basis. A governmental unit is immune from suit unless the

immunity is waived by clear and unambiguous legislative consent. See TEX.GOV’T CODE

§311.034; Texas Dep’t of Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999). A plaintiff “must

affirmatively demonstrate the court’s jurisdiction by alleging a valid waiver of immunity.” Dallas

Area Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003). Plaintiff has wholly failed to


Llano County Defendants’ Reply Brief in Support of Motion to Dismiss /25210                        Page 3
do so.

          Plaintiff’s pleadings and response fail to offer any substantive claim that states a plausible

claim of relief from any of the individual Llano County Defendants and/or that would overcome

their qualified immunity. There are no factual allegations stated against County Judge Ronald

Cunningham, Tax Assessor-Collector Kris Fogelberg, and Emergency Services Coordinator

Gilbert Bennett, while Sheriff Bill Blackburn and District Clerk Joyce Gillow are only accused

of nondiscretionary acts following the issuance of and implementing a court final judgment. Once

good-faith entitlement to qualified immunity is pled, the burden shifts to the plaintiff to rebut it.

Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007); Cousin v. Small, 325 F.3d 627, 632 (5th

Cir. 2003). To overcome the pleading assertion, Plaintiff must prove (1) violation of a clearly

established constitutional right by each individual defendant, and (2) that each defendant’s

conduct was not objectively reasonable in light of clearly established law at the time of the events

giving rise to the suit. See, e.g., Reichle v. Howards, 566 U.S. 658, 664–65 (2012). Plaintiff fails

to meet either requirement to overcome qualified immunity for any of the individual Llano

County Defendants. The individual Llano County Defendants are additionally entitled to

dismissal of the State law claims pursuant to the irrevocable waiver set out in

TEX.CIV.PRAC.&REM.CODE §101.106(a).

          Plaintiff asserts that there is no evidence that the individual Defendants took the oaths of

office that allow them to hold their positions. He offers no probative evidence that specific oaths

were required, that they were not taken, and/or that this alleged failure overcomes the statutory

and common grounds that serve as the bases for the Llano County Defendants’ Motion to Dismiss.

As a result, he has failed to meet his burden in providing this Court with evidence of a plausible

claim for relief and these Defendants’ Motion should be granted.




Llano County Defendants’ Reply Brief in Support of Motion to Dismiss /25210                      Page 4
                                                            PRAYER
          WHEREFORE, PREMISES CONSIDERED, the Llano County Defendants respectfully

request that the Court grant their Motion to Dismiss and dismiss all of Plaintiff’s claims pursuant

to FRCP l2(b)(1) and (6) and the Texas Tort Claims Act. Defendants further request such other

and further relief to which they may show themselves to be justly entitled, at law and in equity.



                                                               Respectfully submitted,

                                                               FLETCHER, FARLEY,
                                                               SHIPMAN & SALINAS, L.L.P.
                                                               2530 Walsh Tarlton Lane, Suite 150
                                                               Austin, Texas 78746
                                                               (512) 476-5300
                                                               FAX (512) 476-5771

                                                               By/s/ Joanna Lippman Salinas
                                                                  Joanna Lippman Salinas
                                                                  State Bar No. 00791122
                                                                  joanna.salinas@fletcherfarley.com

                                                               Attorneys for Defendants,
                                                               Llano County, County Judge Ronald Cunningham,
                                                               Sheriff Bill Blackburn, Tax Assessor-Collector Kris
                                                               Fogelberg, Emergency Services Coordinator
                                                               Gilbert Bennett, and District Clerk Joyce Gillow




Llano County Defendants’ Reply Brief in Support of Motion to Dismiss /25210                                Page 5
                                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Llano County Defendants’
Reply Brief in Support of Rule 12(b)(6) Motion to Dismiss has been provided to the offices of:

          Via Email: drroylyn@yahoo.com
          David Roy Hutchings
          12705 Bullick Hollow Road
          Austin, Texas 78726

          Via Electronic Service
          Kirk Swinney
          Ryan L. James
          James R. Evans, Jr.
          E. Barry Gaines
          Marjorie I. Bachman
          LOW SWINNEY EVANS & JAMES, PLLC
          623 S. Baker Circle
          Leander, Texas 78641

          Via Electronic Service
          Cory A. Scanlon, Assistant Attorney General
          Texas Attorney General
          General Litigation Division
          P.O. Box 12548, Capitol Station
          Austin, Texas 78711-2548

          Via Electronic Service
          Bridget Robinson
          WALSH GALLEGOS TREVINO
          RUSSO & KYLE, PC
          P.O. Box 2156
          Austin, Texas 78768


in accordance with the Federal Rules of Civil Procedure, on May 11, 2020.

                                                               /s/ Joanna Lippman Salinas
                                                               Joanna Lippman Salinas




Llano County Defendants’ Reply Brief in Support of Motion to Dismiss /25210                 Page 6
